DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 16, in line 10, after “…positioned proximate to the engine”, ---, with each smart node being positioned closer to the engine than the data concentrator--- has been inserted.
Claim 16, in line 10, after “…positioned proximate to the engine and”, --- wherein the data concentrator is--- has been inserted.
Claim 21, in line 9, after “…proximate to the engine”, ---, with each smart node being positioned closer to the engine than the data concentrator, --- has been inserted.
Claim 21, in line 9, after “…proximate to the engine and”, --- wherein each data concentrator --- has been inserted.

Allowable Subject Matter
Claims 1-6, 8-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 16 and 21 discloses “wherein the data concentrator is configured to receive an output from each of the plurality of smart nodes and provide an aggregated output to the I/O bus, and wherein each smart node and data concentrator is positioned within a close proximity to an engine, with each smart node being positioned closer to the engine than the data concentrator, and at least one of: a) the 
The closest prior art of record is Ziarno et al. (US 20150363981, hereinafter Ziarno). Ziarno teaches “FIG. 12 illustrates how the WEMS module 94 can interoperate in a wireless connection with an Engine Wireless Sensor Network (EWSN) 600 that is formed by a plurality of different wireless engine sensors illustrated in this example as individual nodes 600a-f…” and “FIG. 7 shows a basic block diagram of a FADEC/ECU 82 that is operative as a bidirectional multiplexer for signals to and from the jet engine 112.  The signals include analog and digital signals and the FADEC/ECU 82 gives commands to the engine from the flight deck 92 of the aircraft 60”.
Another closest prior art of record is Czinger et al. (US 20170050677, hereinafter Czinger). Czinger teaches “the nodes may be smart nodes that are integrated with sensors for detecting forces, usage states, pressures, temperatures, and/or any other parameters.  The smart nodes may be used for sending warnings when the vehicle has abnormal status”.
In regards to Claims 1, 16 and 21, Ziarno taken either individually or in combination with Czinger and or other references in previous office actions fails to teach or render obvious an apparatus for disclosing: “wherein the data concentrator is configured to receive an output from each of the plurality of smart nodes and provide an aggregated output to the I/O bus, and wherein each smart node and data concentrator is positioned within a close proximity to an engine, with each smart node being positioned closer to the engine than the data concentrator, and at least one of: a) the plurality of smart nodes or b) the data concentrator are configured to operate at a temperature up to 225 degrees Celsius”.
Claims 2-6, 8-11, 13-15, 17-20 and 22 are allowed as being dependent claims to the previously allowed claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/TYLER J LEE/Primary Examiner, Art Unit 3663